COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Annunziata
Argued at Alexandria, Virginia


SUZANNE HUGHES

v.        Record No. 2345-94-4          MEMORANDUM OPINION *
                                     BY JUDGE JOSEPH E. BAKER
DEPARTMENT OF SOCIAL SERVICES            FEBRUARY 6, 1996
 ARLINGTON COUNTY


           FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                  William T. Newman, Jr., Judge
          Deborah E. Kramer, for appellant.

          Mary E. Craig, Assistant County Attorney,
          for appellee.



     Suzanne Hughes (appellant) appeals from a judgment of the

Circuit Court of Arlington County (trial court) that terminated

her parental rights to her daughter (the child).   Appellant

contends that she was denied due process; that the trial court

erred in permitting her to be cross-examined concerning her

experiences with a cult, and in finding that her neglect and

abuse of the child had not and could not be substantially

corrected or eliminated within a reasonable period of time.    She

further alleges that the trial court, in arriving at its

conclusion, wrongfully considered evidence that appellant's

"father yelled at her when she was a young girl" and that "the

man who repeatedly raped [her] when she was a young girl and

again in 1993" was still at large.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     On September 29, 1990, the child, then five months old, was

placed in foster care as the result of an emergency removal.      On

October 1, 1990, the county filed an abuse and neglect petition.

It alleged that appellant physically assaulted the child and

could not cope with caring for her.     Appellant has been diagnosed

as suffering from myoclonus, a movement disorder, an eating

disorder, a substance abuse problem, borderline personality

disorder, and emotional problems later diagnosed as multiple

personality disorder.   Dr. Janieth Wise treated appellant for her

multiple personality disorder and eventually reported to the

county that appellant was capable of parenting the child.    The

county retained Dr. M. Kathryne Jacobs, a psychologist with

expertise in early childhood development, to work with appellant

and the child.   On February 3, 1992, the child was returned to

appellant.   On May 29, 1992, the child was returned to foster

care after further incidents of neglect and abuse.    After the

child was removed from appellant's custody, Dr. Jacobs described

the child as suffering from separation anxiety disorder, temper

tantrums, an inability to eat and sleep, and clinical depression.

     Following the second removal of the child from appellant,

the Department of Social Services' (DSS) goal was still to return

the child to appellant; however, concern for the child's

well-being caused the DSS to change its goal from the return of

the child to appellant to adoption. 1
     1
      The child's father, Bruce Stewart, voluntarily surrendered
his parental rights on May 3, 1993.



                               - 2 -
        In July 1992, at a hearing, Dr. Wise testified that

appellant had told her of appellant's interactions with a satanic

cult.    Appellant and Dr. Wise elaborated, describing incidents

appellant witnessed in which cult members killed adults and

babies, times when multiple perpetrators had sex with appellant,

and times when she experienced death threats and the like.

Appellant did not deny these occurrences.

        Appellant said that the abuse started when she was seven

years old.    Marianne O'Connell, a social worker, testified that

in October 1992, appellant told her that "the night that you

removed [the child], I returned to the cult."
        Throughout the latter part of 1992 and into 1993, appellant

was repeatedly in and out of hospitals.    Appellant testified that

during a break between hospital stays, during Christmas 1992,

Dwight McMillan, a relative by marriage who had previously abused

her for years as a member of the satanic cult, and other cult

members, abducted and raped her and then dropped her back at the

site where she had been abducted.    Appellant believed McMillan to

be hiding from authorities in Canada.

        Between March 2, 1993 and June 23, 1993, a judge of the

Juvenile and Domestic Relations District Court for the County of

Arlington (district court), over a four-day period, heard

evidence relating to the termination of appellant's parental

rights, after which the court ordered a continuance of the case

to allow for more time to evaluate appellant's progress and the




                                 - 3 -
impact of her mental condition on her parenting skills.      On

January 31, 1994, after a six-month continuance, appellant's

residual parental rights were terminated by the district court.

Appellant filed notice of appeal to the circuit court where the

child's foster parents filed a motion to be notified of and for

leave to participate in all proceedings.      The motion was granted.

        At the circuit court trial, Dr. Jacobs testified that

following the termination hearings in district court, the child,

who had been confused and uncertain about where she would live

and who would be her mommy, began to recover from her separation

anxiety disorder.    She slept through the night and for the first

time began to take an interest in other children and in the toys

during therapy sessions.    Dr. Jacobs described her as "no longer

clinically depressed.    She was no longer showing the symptoms of

the reactive attachment disorder."       When queried at trial

concerning the child's own desires about her living

circumstances, Dr. Jacobs stated "[The child] has never been

ambivalent about what she wants. . . . She has a momma and a

dadda, that she lives with, the [foster parents], and she has a

person that she calls mommie Suzie that she is attached to."      Dr.

Jacobs described the child's bond with her foster parents as "a

primary, primitive, primal attachment of a child to the first

human beings that gave her consistent, appropriate nurturing and

care.    They are her psychological parents. . . . They're her

mother and father and that's how she feels toward them."



                                 - 4 -
     The trial court, over appellant's objections permitted the

county to cross-examine appellant about her involvement/

victimization by the satanic cult and about her parents'

knowledge of the cult's abuse of her when she was a little girl

and her parents' failure to contact the police at that time.    At

the time of the trial court hearings, appellant lived at her

father's house on the weekends.

     A psychological evaluation to assess appellant's prognosis,

as to her ability to parent, was conducted in September and

October 1992, by Dr. Mary L. Froning, an expert in the areas of

psychology, multiple-personality disorders, and child psychology.

The doctor testified at the circuit court that she concluded from

those evaluations that appellant was not able to parent at that

point and recommended that she continue therapy and be
re-evaluated within one year.   Dr. Froning stated that a person

with a complicated multiple personality disorder would typically

take five to seven years to recover from the disorder.

     On October 18, 1994, the trial court ruled that appellant's

residual parental rights should be terminated.   In making this

ruling, the trial judge addressed his concern over the continued

existence of the satanic cult, appellant's inability to help the

police prosecute a member of this cult, appellant's continued

residence in the same family home where she had been verbally and

physically abused as a small child, and lack of family support

that was missing when appellant was an abused child.




                                - 5 -
     We have examined the record in this case, including the

details of the various foster care plans required by law, and we

find there has been no denial to appellant of due process rights.

     Whether evidence is admitted or refused is left largely to

the sound discretion of the trial court.   We hold that evidence

of appellant's participation in the cult described was relevant

to these proceedings and that the trial court did not abuse its

discretion in permitting appellant to be examined on that

subject.
     In this case, the child came into care at an extremely early

age and lived with her mother for a total of nine months out of

her five plus years.   Dr. Jacobs testified that during the most

important formative years of her life, the child became attached

to her foster family and established a primal bond.   Dr. Jacobs

opined:
            It's too late. The critical period is
            passed. [The child] is four years old. She
            has made her own emotional bond. It would be
            an extreme trauma to her to be placed with
            someone else for reasons that don't make any
            sense to her. She also has a history with
            [appellant] which causes her to mistrust
            giving herself into the care of [appellant].
             So even though our criteria might be met,
            you know, [the child's] criteria wouldn't be
            met, either biologically or emotionally.


There is substantial evidence to support the trial court's

decision.   Appellant asserts that she should be allowed more time

to show that she could be suitable to parent the child.

     What is a reasonable period of time depends upon the context




                               - 6 -
and circumstances of each case.   Virginia Ass'n. of Ins. Agents

v. Commonwealth, 187 Va. 574, 579, 47 S.E.2d 401, 404 (1948).

Under the circumstances of this case, the trial court did not err

in refusing to delay its decision.     Appellant argues that her

illness has a predicted five-year cure.    From this record, the

reality is that there is a three- to five-year treatment plan

with an uncertain outcome.

     The primary question always is what is in the best interest

of the child.
          [A] court must evaluate and consider many
          factors, including the age and physical and
          mental condition of the child or children;
          the age and physical and mental condition of
          the parents; the relationship existing
          between each parent and each child; the needs
          of the child or children; the role which each
          parent has played, and will play in the
          future, in the upbringing and care of the
          child or children; and such other factors as
          are necessary in determining the best
          interest of the child or children.


Barkley v. Alexandria Dep't. of Soc. Servs., 2 Va. App. 662, 668,

347 S.E.2d 188, 191 (1986).

     Although maintenance of the family structure in all possible

circumstances is important in Virginia, the code recognizes,

however, that there are circumstances in which this is not likely

to occur.   "It is clearly not in the best interest of a child to

spend a lengthy period of time waiting to find out when, or even

if, a parent will be capable of resuming his responsibilities."
 Kaywood v. Dep't. of Soc. Servs.,     10 Va. App. 535, 540, 394




                               - 7 -
S.E.2d, 492, 495 (1990). 2

     The testimony of Dr. Jacobs, the social worker, and the

foster mother makes it clear that the child needs a mother who

can put her interests first and offer her sensible, safe,

consistent, responsible parenting.     The child had formed a primal

attachment to the foster family over many years in their care.

Whatever bond remains with her mother is ambivalent and fraught

with mistrust.   It is clear in this case that the child regards

her foster parents as her mother and father, and it would likely

do irreparable harm to her to remove her from her home and send

her to an uncertain future with a mother who is still struggling

with serious mental health issues.
     For the reasons stated, the judgment of the trial court is

affirmed.

                                                          Affirmed.




     2
      The record discloses that post-trial, appellant continues
to have unresolved problems. She remains in therapy for multiple
disorder and borderline personality disorder. By filing a motion
to reinstate visitation rights pending appeal, appellant opened
the door for a discussion of her present emotional stability.
Appellant has demonstrated serious emotional instability since
the circuit court trial. She was hospitalized following the
trial; she made threats directed at the foster family and the
social workers; and she has expressed to social workers an
obsessive determination to inform the child that she intends to
take her from the foster family.




                               - 8 -